FILED
                                                                            OCT 29 2010
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 09-10460
                                                      09-10461
               Plaintiff - Appellee,
                                                 D.C. Nos. 1:99-cr-05342-OWW
  v.                                                       1:96-cr-05180-OWW

TROY DOUGLAS BRIMM,                              MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Troy Douglas Brimm appeals from the amended judgment imposing a six-

month sentence following revocation of supervised release. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Brimm’s counsel has filed a brief stating there are


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided the appellant with the opportunity to file a pro se supplemental

brief. We construe the letter filed on June 11, 2010, as a pro se supplemental brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10460